     Case 3:19-cr-00130-MHL Document 89 Filed 02/20/20 Page 1 of 3 PageID# 956



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Case No. 3:19cr130
                                             )
OKELLO T. CHATRIE,                           )
          Defendant                          )


      DEFENDANT’S MOTION TO DEFER GOOGLE’S SUBPOENA COMPLIANCE
         DEADLINE TO CLOSE OF BUSINESS ON FRIDAY, MARCH 6, 2020

         Okello Chatrie, through counsel, moves the Court to extend Google’s subpoena compliance

deadline to close of business on Friday, March 6, 2020. In support of this motion, Mr. Chatrie

states the following:

         1. On February 4, 2020, Mr. Chatrie moved the Court to issue a subpoena duces tecum to

            Google for the production of information necessary to litigate Mr. Chatrie’s pending

            Motion to Suppress Evidence Obtained from a “Geofence” General Warrant, see ECF

            No. 29. See ECF No. 82.

         2. On February 7, 2020, the Court granted that motion and issued a subpoena duces tecum

            for Google to produce the requested information. See ECF Nos. 85 and 86. Mr. Chatrie

            had sought and the Court ordered that Google produce the information subject to the

            subpoena duces tecum by Friday, February 21, 2020, at noon. See ECF No. 86 at 1.

         3. Counsel for Mr. Chatrie have been in communication with counsel for Google to

            discuss the subpoena duces tecum in ECF No. 86. Counsel for Google have requested

            additional time to produce the information in the form of an affidavit. If such an

            affidavit sufficiently addresses the information that the subpoena orders Google to
  Case 3:19-cr-00130-MHL Document 89 Filed 02/20/20 Page 2 of 3 PageID# 957



          produce in part or in whole, the defense can either move the Court to narrow the scope

          of the subpoena or withdraw it as appropriate.

Thus, Mr. Chatrie moves the Court to extend Google’s subpoena compliance deadline to close of

business on Friday, March 6, 2020.

                                           Respectfully submitted,
                                           OKELLO T. CHATRIE

                                     By:   ___________/s/____________
                                           Laura Koenig
                                           Va. Bar No. 86840
                                           Counsel for Defendant
                                           Office of the Federal Public Defender
                                           701 E Broad Street, Suite 3600
                                           Richmond, VA 23219-1884
                                           Ph. (804) 565-0881
                                           Fax (804) 648-5033
                                           laura_koenig@fd.org

                                           Michael W. Price
                                           NY Bar No. 4771697 (pro hac vice)
                                           Counsel for Defendant
                                           National Association of Criminal Defense Lawyers
                                           Fourth Amendment Center
                                           1660 L St. NW, 12th Floor
                                           Washington, D.C. 20036
                                           Ph. (202) 465-7615
                                           Fax (202) 872-8690
                                           mprice@nacdl.org

                                           Paul G. Gill
                                           Va. Bar No. 31461
                                           Counsel for Defendant
                                           Office of the Federal Public Defender
                                           701 E Broad Street, Suite 3600
                                           Richmond, VA 23219-1884
                                           Ph. (804) 565-0870
                                           Fax (804) 648-5033
                                           paul_gill@fd.org
 Case 3:19-cr-00130-MHL Document 89 Filed 02/20/20 Page 3 of 3 PageID# 958



                                CERTIFICATE OF SERVICE


        I hereby certify that on February 20, 2020, I filed the foregoing with the Clerk of Court
using the CM/ECF system, which will send a notification of such filing (NEF) to all counsel of
record.

                                                   ___________/s/____________
                                                   Laura Koenig
                                                   Va. Bar No. 86840
                                                   Counsel for Defendant
                                                   Office of the Federal Public Defender
                                                   701 E Broad Street, Suite 3600
                                                   Richmond, VA 23219-1884
                                                   Ph. (804) 565-0881
                                                   Fax (804) 648-5033
                                                   laura_koenig@fd.org
